         Case 1:19-cv-01114-SMV Document 32 Filed 06/17/21 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

JAMI LYNN MEDINA,

       Plaintiff,

v.                                                                            No. 19-cv-1114 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.


                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Defendant’s Motion to Alter or Amend Judgment

Pursuant to Federal Rule of Civil Procedure 59(e) [Doc. 30], filed April 26, 2021. Plaintiff

responded in opposition on May 3, 2021. [Doc. 31]. Defendant filed no reply, and the time for

doing so has passed. Defendant fails to show that the Court misapprehended the facts or that any

other circumstance warrants relief under Rule 59(e). The Motion will be denied.

                                           Background

       Defendant denied Plaintiff’s application for disability and disability insurance benefits, and

the denial became final on October 1, 2019. Tr. 1–3. Plaintiff timely initiated this action for

judicial review of the denial on November 28, 2019. [Doc. 1]. Plaintiff’s treating physician,

Dr. Johnson, had drafted a letter in support of her claim for disability benefits on March 23, 2015.

               To Whom It May Concern:
               I am contacting you on behalf of my patient, Jamie Medina. Ms. Medina is
       currently applying for disability and asked me to provide this statement about her
       medical diagnosis and physical condition.
               Fibromyalgia is a chronic, life-altering and often debilitating condition for
       which there is no cure. Although this condition reveals itself on the muscles and
           Case 1:19-cv-01114-SMV Document 32 Filed 06/17/21 Page 2 of 7




         joints, there is also a powerful negative effect on mental functioning. Researchers
         have found that fibromyalgia causes as much disability as other major diseases,
         such as cancer, arthritis, hypertension, heart disease, diabetes[,] and depression.
                  Ms. Medina suffers from fibromyalgia and anxiety disorder. As a result of
         these conditions, she should be considered disabled. Her ability to perform a
         number of basic tasks is limited. Ms. Medina is capable of only mild intermittent
         activity. Her ability to sustain any activity for even a few hours a day is
         unpredictable. Any prolonged activity (even sedentary) worsens her condition and
         can cause exacerbation of her symptoms. Therefore, her activities of daily living
         are markedly limited as is her ability to complete tasks. This illness has radically
         limited Ms. Medina’s life. She has been unable to maintain work at any level.
                  If you have any further questions regarding this patient, please do not
         hesitate to contact me.

Tr. 685 (emphasis added). On December 14, 2016, Dr. Johnson re-issued her letter, adding that

she planned to take a job elsewhere and inviting the reader to contact her at her personal cell-phone

number, which was listed. Tr. 646, 672 (duplicate). Dr. Johnson saw Plaintiff eleven times over

more than two years. [Doc. 28] at 4 (citing Tr. 774–77, 771–71, 456–58, 454–56, 451–54, 447–

50, 446–47, 443–45, 441–43, 529–31, 653 (citation to duplicate records omitted)). At every visit,

Dr. Johnson addressed Plaintiff’s chronic pain, and at no fewer than five visits she provided

evidence of Plaintiff’s myofascial pain and fibromyalgia, such as definite tender points. Id. at 4–

5 (citing Tr. 776, 772, 455, 444, 441). Moreover, Dr. Johnson was the only provider who actually

examined Plaintiff. Nevertheless, the ALJ rejected1 Dr. Johnson’s opinion in favor of the opinions

of the non-examining physicians. Id. at 5 (citing Tr 18 (ALJ’s decision), 191–92 (Dr. Rehman’s

opinion), 208–10 (Dr. Billinghurst’s opinion)).


1
  In this case, the “little weight” accorded by the ALJ operates as a rejection of Dr. Johnson’s opinion. This is evident
by the significant difference between Dr. Johnson’s opinion and the residual-functional-capacity assessment. It is also
evident in the general nature of the ALJ’s findings regarding Dr. Johnson’s opinion. For example, if the ALJ had
utilized the phrase “little weight” and then went on to explain why certain restrictions were adopted while others were
not, the phrase might mean something short of rejection, but that is not the case here. Further, it is common for “little
weight” to operate effectively as a rejection. See e.g., Chapo v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012) (noting
that ALJ’s decision “according little weight to” physician’s opinion effectively rejected the opinion).
                                                           2
         Case 1:19-cv-01114-SMV Document 32 Filed 06/17/21 Page 3 of 7




       The ALJ accorded “little weight” to Dr. Johnson’s opinion. Tr. 18. He acknowledged that

it qualified as a treating opinion but found that it was unsupported and inconsistent with the record.

See Tr. 18.

       I find that the December 2016 statement from [Plaintiff]’s primary care physician,
       Dr. Christine Johnson, M.D., is entitled to little weight. [Tr. 646]. Dr. Johnson had
       an established treating relationship with [Plaintiff] at the time of her statement, and
       therefore her observations are of some value. However, her opinion that [Plaintiff]
       would be limited in even basic activities of daily living and unable to sustain any
       prolonged activity is conclusory and not supported by reference to any specific
       medical evidence or observations, and is not well explained. Moreover, her opinion
       is inconsistent with the majority of the medical evidence from 2017 and 2018 that
       generally reflected no or minor abnormal physical or mental findings upon
       objective examination. [See Tr. 639–684, 894–959]. Therefore, I afford little
       weight to Dr. Johnson’s opinion.

Tr. 18. This was the entirety of his findings on Dr. Johnson’s opinion. See id. On the merits

briefing, the Court found that the ALJ had committed reversible legal error in weighing

Dr. Johnson’s opinion because he failed to apply the two “analytically distinct” phases of the

treating-physician analysis. [Doc. 28] at 9.

       The treating-physician analysis is a two-phase analysis. Krauser v. Astrue, 638 F.3d 1324,

1330 (10th Cir. 2011). “[I]n evaluating the medical opinions of a claimant’s treating physician,

the ALJ must complete a sequential two-step inquiry, each step of which is analytically distinct.”

Id. Since the Tenth Circuit Court of Appeals published its decision in Krauser, it has repeatedly

reaffirmed the requirement for an analysis comprising two distinct phases. See Guice v. Comm’r,

785 F. App’x 565, 570–71 (10th Cir. 2019) (describing the two-phase analysis); Lopez v. Astrue,

642 F. App’x 826, 829 (10th Cir. 2016) (remanding where the ALJ failed to complete two

analytically distinct phases); Chrismon v. Colvin, 531 F. App’x 893, 901 (10th Cir. 2013)

(remanding where the ALJ “collapsed the two-step inquiry [and] left undone the second step”).
                                                  3
         Case 1:19-cv-01114-SMV Document 32 Filed 06/17/21 Page 4 of 7




       In this case, the ALJ found that Dr. Johnson’s opinion was “conclusory,” “not supported,”

“not well explained,” and “inconsistent,” Tr. 18, which satisfied phase one of the

treating-physician analysis. Had such findings been supported by substantial evidence, which the

Court did not find, they would have been adequate to deny controlling weight to Dr. Johnson’s

opinion. In other words, such findings would have satisfied phase one of the treating-physician

rule. However, the ALJ would still have been required to complete phase two, i.e., to weigh the

opinion based on the regulatory factors to determine what lesser amount of weight to assign to the

opinion. Here, the ALJ completed only phase one and stopped. He failed to complete phase two:

an “analytically distinct” inquiry into the regulatory factors. [Doc. 28] at 9 (citing Krauser, 638

F.3d at 1330). This was legal error. Accordingly, the Court reversed the denial of benefits,

remanded the case for further proceedings, and entered judgment in favor of Plaintiff. Now,

Defendant asks the Court to alter or amend the judgment on the ground that the Court misread the

ALJ’s decision and thereby committed clear error. [Doc. 30] at 1–2.

                                         Legal Standard

       A court may reconsider a final decision under Rule 59(e) if the moving party shows “(1) an

intervening change in the controlling law, (2) new evidence previously unavailable, [or] (3) the

need to correct clear error or prevent manifest injustice.” Servants of the Paraclete v. Does, 204

F.3d 1005, 1012 (10th Cir. 2000). Rule 59(e) motions may be granted when “the court has

misapprehended the facts, a party’s position, or the controlling law.” Id. A Rule 59(e) motion is

not intended to “allow a losing party to rehash arguments previously addressed or to present new

legal theories or facts that could have been raised earlier.” ACE USA v. Union Pac. R.R. Co.,

No. 09-2194-KHV, 2011 U.S. Dist. LEXIS 141228, 2011 WL 6097138, at *1 (D. Kan. Dec. 7,
                                                4
         Case 1:19-cv-01114-SMV Document 32 Filed 06/17/21 Page 5 of 7




2011) (unpublished). “A party’s failure to present its strongest case in the first instance does not

entitle it to a second chance in the form of a motion to reconsider.” Id. In fact, a court is without

discretion to grant Rule 59(e) relief in order to revisit issues already addressed or entertain

arguments that could have been raised in prior briefing. Nelson v. City of Albuquerque, 921 F.3d

925, 929 (2019).

                                             Analysis

       Defendant requests relief under Rule 59(e) to correct clear error. As Defendant sees it, the

Court must have misread the ALJ’s decision, because Defendant argues, the ALJ “explained that

the reason for [according the treating opinion “little weight”] was the opinion’s inconsistency with

the larger medical record and the opinion’s lack of supporting explanation or detail.” [Doc. 30]

at 2 (citing Tr. 18). Defendant does not disagree that “the factors of support and consistency were

relevant to the controlling[-]weight analysis,” i.e., phase one. Id. at 3. But Defendant urges that

these same factors should also satisfy the required phase-two findings. Id. (“The Court . . . did not

seem to recognize that these same factors were also expressly relevant in determining what lesser

weight to give Dr. Johnson’s opinion.”). Id. Defendant argues that that these reasons are so clearly

adequate that Rule 59(e) relief is warranted. Defendant is correct that the ALJ provided these

reasons for rejecting Dr. Johnson’s opinion. Tr. 18. But the material issue is whether those reasons

satisfied Krauser.

       Defendant’s Motion fails to address Krauser in any way. See [Doc. 30]. Defendant does

not make any argument as to how the ALJ’s findings could constitute the required “analytically

distinct” findings at phase one and phase two of the treating-physician rule. See id. Nor does

Defendant argue that Krauser does not control the outcome of this case. See id. Because
                                                 5
         Case 1:19-cv-01114-SMV Document 32 Filed 06/17/21 Page 6 of 7




Defendant fails to address Krauser and fails to address its requirement for “analytically distinct”

findings at phase one and two, Defendant’s Motion should be denied.

       The cases cited by Defendant do not support relief under Rule 59(e). Defendant argues

that “the Tenth Circuit has routinely found that the rationales provided by the ALJ here are

sufficient to support an ALJ’s assessment of a treating source opinion.” Id. at 4. The ALJ’s

rationale here was that Dr. Johnson’s opinion was “conclusory,” “not supported,” “not well

explained,” and “inconsistent.” Tr. 18. Defendant’s position is that the ALJ’s rationale is

adequate. The Court is not persuaded.

       The two Tenth Circuit cases cited by Defendant—Raymond v. Astrue, 621 F.3d 1269, 1272

(10th Cir. 2009) and Marshall v. Astrue, 315 F. App’x 757, 761 (10th Cir. 2009)—do not advance

Defendant’s position.    These cases neither mention Krauser nor address the issue of two

“analytically distinct” phases of the treating-physician analysis. It makes sense that these cases do

not address the controlling issue from Krauser considering that they pre-date Krauser by two

years. Defendant fails to show that the Court erred in applying Krauser or in finding that the

ALJ’s evaluation of Dr. Johnson’s opinion did not satisfy Krauser’s requirement for two

“analytically distinct” phases of the treating-physician analysis.

                                            Conclusion

       Defendant fails to show that the Court misapprehended the facts or that any other

circumstance warrants relief under Rule 59(e). The ALJ found that Dr. Johnson’s opinion was

“conclusory,” “not supported,” “not well explained,” and “inconsistent.” Tr. 18. On the merits,

the Court found that these reasons—for rejecting Dr. Johnson’s opinion and instead adopting the

non-examining opinions—accounted for only phase one of the treating-physician analysis under
                                                 6
           Case 1:19-cv-01114-SMV Document 32 Filed 06/17/21 Page 7 of 7




Krauser.    Defendant’s Motion does not address Krauser in any way, and therefore, it is

unpersuasive.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Defendant’s

Motion to Alter or Amend Judgment Pursuant to Federal Rule of Civil Procedure 59(e) [Doc. 30]

be DENIED.

       IT IS SO ORDERED.

                                                  ____________________________________
                                                  STEPHAN M. VIDMAR
                                                  United States Magistrate Judge
                                                  Presiding by Consent




                                             7
